Title: To James Madison from James Monroe, 5 August 1811
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Augt 5. 1811
I arrived here late yesterday eving. having taken Richmond in my route. I had the great satisfaction to find Mrs. Monroe & our youngest daughter in better health than I had anticipated, as I had to find Mr Hay & our eldest. The early hour at which the post rider has called renders it impossible for me to say any thing on publick affrs. by this opportunity. I shall immediately turn my attention to them, & not permit another to pass by without availing myself of it. Be so good as to present Mrs. Monroe’s & my best respects to Mrs. Madison & believe me sincerely & respectfully yours
Jas Monroe
